


Exhibit 10.6
EXECUTIVE AGREEMENT
This Executive Agreement (“Agreement”) is made as of the ___ day of ________,
201__ (the “Effective Date”), between Guidewire Software, Inc., a Delaware
corporation (the “Company”), and ______________ (the “Executive”)[and amends and
restates in its entirety the executive agreement between the Company and the
Executive dated as of ______________, 201__.]
In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
1.Employment.
Term. The Company desires to employ the Executive, and the Executive desires to
be employed by the Company, pursuant to the terms of this Agreement, until this
Agreement is terminated by either party in accordance with the terms hereof. The
Executive’s employment with the Company will be “at will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason.
Position. The Executive will serve as the [insert Officer Title] of the Company,
and will have such powers and duties as may from time to time be prescribed by
the [Board of Directors] [Chief Executive Officer of the Company (the “CEO”) or
other authorized executive], provided that such duties are consistent with the
Executive’s position. While the Executive renders services to the Company, the
Executive will not engage in any other employment, consulting or business
activity that would create a conflict of interest with the Company.
2.Compensation and Related Matters.
(a)Base Salary. The Executive’s initial annual base salary will be $__________,
subject to redetermination by the Board of Directors of the Company (the “Board
of Directors”) or Compensation Committee. The annual base salary in effect at
any given time is referred to herein as “Base Salary.” The Base Salary will be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.
(b)[Incentive Compensation. The Executive will be eligible to be considered for
annual cash incentive compensation as determined by the Board of Directors or
Compensation Committee from time to time. The Executive’s initial annual target
bonus will be ____ percent of Base Salary. To earn incentive compensation, the
Executive must be employed by the Company on the day such incentive compensation
is paid.] OR [Commission Compensation. The Executive will be eligible to
participate in the Company’s annual sales commission plan (the “Commission
Plan”). The Executive’s annual target commission will be $________, based on
bookings targets established by the Compensation Committee and/or CEO and other
metrics as mutually agreed upon by the Executive and the CEO, within the broader
terms of the Commission Plan. The Executive’s annual target commission for
fiscal year 2014 shall be prorated based on the Effective Date of this
Agreement. Further details of the Commission Plan will be provided separately as
soon as practicable after the Effective Date, as well as for each year Executive
participates in the Commission Plan. The Commission Plan may be revised at the
discretion of the Company at any time.]
(c)Other Benefits. The Executive will be entitled to participate in the
Company’s employee benefit plans, subject to the terms and the conditions of
such plans and to the Company’s ability




--------------------------------------------------------------------------------




to amend and modify such plans. The Executive will be entitled to paid vacation
in accordance with the terms of the Company’s vacation policy, as in effect from
time to time.
3.Termination. The Executive’s employment may be terminated under the following
circumstances:
(a)Death. The Executive’s employment will terminate upon the Executive’s death.
(b)Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. Nothing in this Section 3(b) will be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq. and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
(c)Termination by Company for Cause. The Company may terminate the Executive’s
employment for Cause as determined by the Board of Directors. For purposes of
this Agreement, “Cause” means: (i) the Executive’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the Company; (ii) the Executive’s material
breach of any written agreement between the Executive and the Company; (iii) the
Executive’s material failure to comply with the Company’s written policies or
rules after receiving written notification of the failure from the Company’s
[Board of Directors] [Chief Executive Officer] and eight days to cure such
failure; (iv) the Executive’s conviction of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any State; (v) the
Executive’s gross misconduct in the performance of his duties; (vi) the
Executive’s continuing failure to perform assigned duties after receiving
written notification of the failure from the Company’s Chief Executive Officer;
or (vii) the Executive’s failure to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Executive’s cooperation therewith.
(d)Termination Without Cause. The Company may terminate the Executive’s
employment at any time without Cause. Any termination by the Company of the
Executive’s employment that does not constitute a termination for Cause under
Section 3(c) and does not result from the death or disability of the Executive
under Sections 3(a) or (b) will be deemed a termination without Cause.
(e)Termination by the Executive. The Executive may terminate employment at any
time for any reason, including but not limited to Good Reason. For purposes of
this Agreement, “Good Reason” means that the Executive has complied with the
“Good Reason Process” (hereinafter defined) following the occurrence of any of
the following events: (i) a material diminution in the Executive’s
responsibilities, authority or duties; (ii) a material diminution in the
Executive’s Base Salary; (iii) a material change in the geographic location at
which the Executive provides services to the Company; or (iv) the material
breach of this Agreement by the Company. “Good Reason Process” means that (1)
the Executive reasonably determines in good faith that a “Good Reason” condition
has occurred; (2) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (3) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (4) notwithstanding such efforts, the Good
Reason condition continues to exist; and (5) the Executive terminates employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason will be deemed not to have
occurred.




--------------------------------------------------------------------------------




(f)Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive will be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” means a notice that indicates the specific termination provision
in this Agreement relied upon.
(g)Date of Termination. “Date of Termination” means: (i) if the Executive’s
employment is terminated by death, the date of Executive’s death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Company for Cause under Section 3(c), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Company under Section 3(d), 30 days after the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that either party gives a Notice of
Termination, the Company may unilaterally accelerate the Date of Termination.
4.Compensation Upon Termination.
(a)Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company will pay or provide to the Executive (or
to Executive’s authorized representative or estate), on or before the time
required by law but in no event more than 30 days after the Executive’s Date of
Termination, any Base Salary earned through the Date of Termination, unpaid
expense reimbursements and unused vacation that accrued through the Date of
Termination (collectively, the “Accrued Benefits”). Upon any termination of the
Executive’s employment for any reason, the Executive will tender to the Company
the Executive’s resignation from all positions with the Company and its
subsidiaries, including without limitation, any positions as a member of the
Board of Directors of the Company and/or any of its subsidiaries.
(b)Termination by the Company Without Cause. If the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d), then the
Company will pay the Executive the Accrued Benefits. In addition, subject to the
Executive signing a general release of claims in favor of the Company and
related persons and entities in a form and manner satisfactory to the Company
(the “Release”) and the expiration of the seven-day revocation period for the
Release:
(i)the Company will pay the Executive an amount equal to [CEO: the sum of the
Executive’s Base Salary and target annual incentive compensation in effect in
that year] [OFFICERS: the sum of 0.50 of the Executive’s Base Salary plus the
amount of standard cash severance to which the Executive is entitled under the
Company’s then current severance practice] [MTEAM: the sum of 0.25 of the
Executive’s Base Salary plus the amount of standard cash severance to which the
Executive is entitled under the Company’s then current severance practice] (the
“Severance Amount”). The Severance Amount will be paid out in a lump sum, in
accordance with the Company’s payroll practices, within 60 days after the Date
of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, the Severance Amount will
begin to be paid in the second calendar year. Solely for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment (if any) is considered a separate payment; and
(ii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, then the Company will, in its sole
discretion, either (x)




--------------------------------------------------------------------------------




continue to provide health coverage to the Executive or (y) pay to the Executive
a lump sum cash payment (at the same time as the Severance Amount) equal to the
amount of employer contributions that the Company would have made to provide
health insurance to the Executive if the Executive had remained employed by the
Company, in either case ((x) or (y)), for a period of time equal to the number
of weeks of the Executive's Base Salary that the Executive Severance Amount is
equal to. Notwithstanding the foregoing, in the event the Company elects to
continue to provide health coverage to the Executive (in lieu of a cash
payment), then the Company may discontinue such coverage in the event that the
Executive obtains comparable health coverage prior to the end of the period
specified above.
5.Change in Control. The provisions of this Section 5 set forth certain terms of
an agreement reached between the Executive and the Company regarding the
Executive’s rights and obligations upon the occurrence of a Change in Control of
the Company. These provisions are intended to assure and encourage in advance
the Executive’s continued attention and dedication to Executive’s assigned
duties and Executive’s objectivity during the pendency and after the occurrence
of any such event.
(a)Change in Control Severance Benefits. These provisions will apply in lieu of,
and expressly supersede, the provisions of Section 4(b) regarding severance pay
and benefits upon a termination of employment, if such termination of employment
occurs within 2 months before or 12 months after a Change in Control. These
provisions will terminate and be of no further force or effect beginning 12
months after the occurrence of a Change in Control. If within 2 months before or
within 12 months after a Change in Control, the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d) or the
Executive terminates employment for Good Reason as provided in Section 3(e),
then, subject to the signing of the Release by the Executive and the expiration
of the seven-day revocation period for the Release,
the Company will pay the Executive an amount equal to the sum of [CEO: 150%]
[OFFICERS: 100%] [MTEAM: 75%] of the Executive’s then-current Base Salary and
then-current annual target [bonus] [commission] (the “CIC Payment”). The CIC
Payment will be paid in a single lump sum within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the CIC Payment will be paid in the
second calendar year; and
(i)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, then the Company will, in its sole
discretion, either (x) continue to provide health coverage to the Executive or
(y) pay to the Executive a lump sum cash payment (at the same time as the
Severance Amount) equal to the amount of monthly employer contributions that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company, in either case ((x) or (y)), for
a period of [18][12][9] months. Notwithstanding the foregoing, in the event the
Company elects to continue to provide health coverage to the Executive (in lieu
of a cash payment), then the Company may discontinue such coverage in the event
that the Executive obtains comparable health coverage prior to the end of the
period specified above; and
(ii)notwithstanding anything to the contrary in any applicable option agreement,
restricted stock unit agreement, or other stock-based award agreement, 100% of
the then outstanding stock options, restricted stock units, and other
stock-based awards held by the Executive, including any such awards granted
prior to the date hereof, will be fully accelerated and vested as of the Date of
Termination.
(b)Additional Limitation.




--------------------------------------------------------------------------------




(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, acceleration, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions will apply:
(A)If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes payable
by the Executive on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive will be entitled to the full benefits payable under this Agreement.
(B)If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the Severance Payments will be reduced (but not below zero) to the extent
necessary so that the sum of all Severance Payments will not exceed the
Threshold Amount. In such event, the Severance Payments will be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments will be
reduced in reverse chronological order.
(ii)For the purposes of this Section 5(b), “Threshold Amount” means three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” means the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by the Executive with respect to such excise tax.
(iii)The determination as to which of the alternative provisions of Section
5(b)(i) will apply to the Executive will be made by an accounting firm selected
by the Company (the “Accounting Firm”), which will provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive. For purposes of determining which of
the alternative provisions of Section 5(b)(i) will apply, the Executive will be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm will be binding upon the
Company and the Executive.
(c)Change in Control Definition. For purposes of this Section 5, “Change in
Control” means any of the following:
(i)the date any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee




--------------------------------------------------------------------------------




benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, becomes the “beneficial owner” (as such term is defined
in Rule 13d-3 under the Act), directly or indirectly, of securities of the
Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board of Directors (“Voting Securities”) (in such case other than as a
result of an acquisition of securities directly from the Company); or
(ii)the date a majority of the members of the Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors before the date
of the appointment or election; or
(iii)the date of consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence will
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” will be deemed to have occurred for purposes of the
foregoing clause (i).
6.Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment will not be payable and
such benefit will not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment will include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments will be
payable in accordance with their original schedule.
(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement will be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements will be
paid as soon as administratively practicable, but in no event




--------------------------------------------------------------------------------




will any reimbursement be paid after the last day of the taxable year following
the taxable year in which the expense was incurred. The amount of in-kind
benefits provided or reimbursable expenses incurred in one taxable year will not
affect the in-kind benefits to be provided or the expenses eligible for
reimbursement in any other taxable year. Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits will be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred will be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision will be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(e)The Company makes no representation or warranty and will have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
7.Consent to Jurisdiction. The parties hereby consent to the jurisdiction of the
Federal and State courts located in San Mateo County, California with respect to
all matters arising under this Agreement. Accordingly, with respect to any such
court action, the Executive (a) submits to the personal jurisdiction of such
courts; (b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.
8.Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter; provided that the
Proprietary Information and Inventions Agreement between the Company and the
Executive dated as of [Date] will not be superseded by this Agreement but will
remain in full force and effect in accordance with its terms.
9.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
will to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.
10.Survival. The provisions of this Agreement will survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.




--------------------------------------------------------------------------------




11.Waiver. No waiver of any provision hereof will be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, will not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
12.Notices. Any notices, requests, demands and other communications provided for
by this Agreement will be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board of Directors.
13.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
14.Governing Law. This is a California contract and will be construed under and
be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles of such State.
15.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be taken to be an original;
but such counterparts will together constitute one and the same document.
16.Successor to Company. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession will be a material breach of this Agreement.
17.Gender Neutral. Wherever used herein, a pronoun in the masculine gender will
be considered as including the feminine gender unless the context clearly
indicates otherwise.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
Guidewire Software, Inc.
By:         
Name:
Title:


Executive
    
[Name]




